11/09/2020


               IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                  Case Number: DA 20-0279

                                       DA 20-0279
                                    _________________

 DANA ROLAN, on her own behalf and on
 behalf of the class she represents,

            Plaintiffs and Appellees,

       v.

 NEW WEST HEALTH SERVICES, DARWIN
 SELECT INSURANCE COMPANY and ALLIED
 WORLD ASSURANCE COMPANY and DARWIN
 NATIONAL ASSURANCE COMPANY,

           Defendants and Appellants.                         ORDER
 __________________________________

 ALLIED WORLD ASSURANCE COMPANY,

            Counter-Claimant and Appellant,

       v.

 DANA ROLAN, on her own behalf and on
 behalf of the class she represents,

            Counter-Defendants and Appellees.
                                  _________________


       Appellant Allied World Assurance Company, by counsel, has filed a Motion for
Extension of Time within which to file its reply brief.
       IT IS HEREBY ORDERED that motion is GRANTED. Appellant’s reply brief
shall be filed on or before December 21, 2020.
       No further extensions will be granted.




                                                                       Electronically signed by:
                                                                             Mike McGrath
                                                                Chief Justice, Montana Supreme Court
                                                                           November 9 2020